Case 3:19-cv-05857-SI Document 18-2 Filed 11/18/19 Page 1 of 2




          EXHIBIT B
          Case 3:19-cv-05857-SI Document 18-2 Filed 11/18/19 Page 2 of 2




Case Name                        Slack Technologies, Inc.
Ticker                           WORK
Client Name                      Rohail Khan
IPO Date                         06‐20‐2019

                     § 11 Loss Calculation
   Total Shares Acquired &
           Retained                         10,000
     IPO Opening Price *                    $38.50
      Value of Shares at
        Acquisition**                       $ 38.50
          Close Date                      09‐19‐2019
         Closing Price                      $ 25.72

Estimated Value of Shares***              $ 385,000.00
    Estimated Gain/(Loss)                 $ 127,800.00

* Unlike usual IPO's, Slack's offering was a direct offering with
a reference price of $26.00, rather than an offering price. On
June 20, 2019, the day Slack became a publicaly traded
company, the stock opened at $38.50 per share. Losses are
based on the opening price and not the reference price.


** For purposes of this damage calculation, any retained
shares purchased at a price higher than the opening price of
$38.50 are valued at $38.50 per share. Any shares purchased
for less than the opening price are valued at their purchase
price.

*** Pursuant to 15 U.S.C. § 77k(e), shares are valued at the
(1) closing stock price on the date the initial federal complaint
asserting claims under Section 11 ‐ September 19, 2019
($25.72), if shares are retained; (2) selling stock price if sold
prior to the filing of the suit; or (3) price at which the stock
was sold, after the filing of the initial federal complaint, but
before judgment, if sold for more than the closing stock price
on the date the federal complaint was filed.
